 


110 HRES 508 EH: Recognizing the strong security alliance between the Government of Japan and the United States and expressing appreciation to Japan for its role in enhancing stability in the Asia-Pacific region and its efforts in the global war against terrorism.
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 508 
In the House of Representatives, U. S.,

September 5, 2007
 
RESOLUTION 
Recognizing the strong security alliance between the Government of Japan and the United States and expressing appreciation to Japan for its role in enhancing stability in the Asia-Pacific region and its efforts in the global war against terrorism. 
 

Whereas the United States-Japan alliance is the cornerstone of United States security interests in Asia and the Pacific and is fundamental to regional stability and prosperity;
Whereas the United States-Japan alliance continues to be based on shared vital interests and values in the Asia-Pacific region, despite the changes in the post-cold war strategic landscape, including the preservation and promotion of political and economic freedoms, support for human rights and democratic institutions, and securing of prosperity for the people of both countries and the international community;
Whereas on April 27, 2007, during Prime Minister Abe’s visit to Washington, President Bush and the Prime Minister reconfirmed their commitment to these common strategic objectives;
Whereas Japan provides military bases and generous financial and material support to United States forward-deployed forces, which are essential for maintaining stability in the region;
Whereas under the United States-Japan Treaty of Mutual Cooperation and Security, Japan hosts a carrier battle group, the III Marine Expeditionary Force, and the 5th Air Force;
Whereas the United States currently maintains approximately 50,000 troops in Japan, about half of whom are stationed in Okinawa;
Whereas over the past decade the alliance has been strengthened through revised Defense Guidelines (which expand Japan’s noncombat role in a regional contingency) and the continued renewal of Japan’s Host Nation Support of United States forces stationed in Japan;
Whereas in 2005, the two allies agreed on a redefinition of roles, missions, and capabilities of alliance forces, which further deepens interoperability and coordination between the Japanese Self Defense Forces (SDF) and United States Armed Forces;
Whereas the agreement also provided for reducing the number of troops stationed in Okinawa and broadening our cooperation in the area of ballistic missile defense (BMD);
Whereas in May 2007, the United States and Japan confirmed that, as both countries develop and deploy capabilities, every effort must be made to ensure tactical, operational, and strategic coordination, including ballistic missile threats against alliance interests;
Whereas after the tragic events of September 11, 2001, Japan has participated significantly in international efforts to combat terrorism by providing major logistical support for United States and coalition forces in the Indian Ocean in support of Operation Enduring Freedom; and 
Whereas Japan has also provided troops, aircraft, and logistical support for Operation Iraqi Freedom, a commitment which the Japanese Government recently renewed: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that Japan is one of the most reliable security partners of the United States;
(2)commends the Government of Japan for its role in enhancing stability in the Asia-Pacific Region; and
(3)expresses appreciation to the Government of Japan for its contributions to international efforts to combat terrorism.
 
Lorraine C. Miller,Clerk.
